As filed with the Securities and Exchange Commission on May 25, 2017 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Premier Biomedical, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2635666 (State or other jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) P.O. Box 25 Jackson Center, PA 16133 (814) 786-8849 (Address, including zip code, of registrant’s principal executive offices) (Telephone number, including area code) William A. Hartman Chief Executive Officer Premier Biomedical, Inc.
